Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 04/23/2021 are acknowledged.
According to the Amendments to the claims, Claims 28-31, 34, 38 and 40-43 has /have been amended, Claims 1-27 were previously cancelled, Claims 33 and 44 has /have been cancelled.  Accordingly, Claims 28-32, 34-43 and 45-47 are pending in the application.  An action on the merits for Claims 28-32, 34-43 and 45-47 are as follow.   
The previous 112 (b) Claim Rejections, objections to the specification are withdrawn in light of applicant's amendment to the claims with no new matter added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-32, 34-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Costa Filho (EP 0 485 220 A1) in view of Clements et al. (US 2017/0341149 A1), further in view of Kuljian (US 3,818,116) as an evidentiary evidence.
Regarding Independent Claim 28, Costa Filho discloses an assembly comprising an end-fitting (terminal connector 27, Figs 6-7) and an unbonded flexible pipe (a flexible pipeline 13, Figs 6-7) in said end-fitting (see Fig 7), said unbonded flexible pipe comprising a first armour layer and a second armour layer co-axially arranged (stainless steel carcass 35 and double-reinforced crossed amouring 31, Fig 7), and an electric heating system (an electric heating system, P 4 line 29), said end-
Costa Filho discloses the invention substantially as claimed and as discussed above; except, wherein the end-fitting comprises a local volume running continuously in a circular path surrounding the electrically insulating layer in the end-fitting and adjacent to the electrically insulating layer and wherein the local volume comprises a functional fluid selected from the group comprising an electrically insulating fluid, a moisture absorbing fluid and a transformer oil.
Clements et al. teach wherein an end-fitting (300, Fig 3, [0096]) comprises a local volume (a local volume of fluid communication passageway 350...located at any desired location, Fig 3, [0099]) running continuously in a circular path (communication passageways…circumferentially around the end fitting and extending through the main body of the end fitting, [0101]) surrounding an electrically insulating layer in the end-fitting and adjacent to the electrically insulating layer and wherein the local volume comprises a functional fluid (such as oil and/or gas and/or water, [0002]).
Clements’s teaching of wherein the end-fitting comprises a local volume running continuously in a circular path surrounding the electrically insulating layer (“the electrically insulating layer” taught by Costa Filho already) in the end-fitting and adjacent to the electrically insulating layer (“adjacent to the electrically insulating layer” taught by Costa Filho already) and wherein the local volume comprises a functional fluid because Clements teaches, in Para. [0099] that providing a fluid communication passageway at any desired location near internal surfaces and/or external surfaces of the end fitting component part for operational convenience during process.
	Costa Filho in view of Clements et al. teach the invention substantially as claimed and as discussed above; except, the functional fluid selected from the group comprising an electrically insulating fluid, a moisture absorbing fluid and a transformer oil.
Kuljian teaches wherein a functional fluid selected from the group comprising an electrically insulating fluid, a moisture absorbing fluid and a transformer oil (a heat absorbing medium such as transformer oil, Col 1 line 58);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Costa Filho in view of Clements with Kuljian’s teaching as an evidentiary evidence of the a functional fluid selected from the group comprising an electrically insulating fluid, a moisture absorbing fluid and a transformer oil because Kuljian teaches, in Abstract, of providing an excellent insulating and heat absorption medium to absorb the heat losses produced by the flow of current through the conductors during operation.
Regarding Claims 29-31, 36-38 and 41-42 Costa Filho in view of Clements et al. and Kuljian teach the invention as claimed and as discussed above, and Costa Filho further teaches Claim 29, wherein the end-fitting comprises electrical connections connecting the second armour layer to a power-source (a controlled rectifier 21 as the source of current, Fig 5, P 4 line 33; armouring 31 and carcass 35…electrically connected together by means of an electric cable 49, Fig 7, P 4 line 48-50); Claim 30, wherein the end-fitting comprises electrical connections connecting the second armour layer with a source selected from the group comprising the power-source connected with the first armour layer (armouring 31 and carcass 35…electrically connected together by means of an electric cable 49, Fig 7, P 4 line 48-50), a different power-source and ground; Claim 31, wherein the end-fitting comprises means connecting at least one of the first or second armour layers to ground (having in tis end grounded, Fig 5, P 4 line 32); Claim 36, wherein the first armour layer is a carcass (stainless steel carcass 35, Fig 7, P4 line 36); Claim 37, wherein the second armour layer is selected from a pressure armour, a tensile armour, and a combination of tensile armour and pressure armour. (double-reinforced crossed amouring 31, Fig 7); Claim 38, wherein the first and the second armour layers are separated by an internal pressure sheath, said internal pressure sheath being the electrically insulating layer (31 and 35 are separated by electric insulating layer 47, Fig 7); Claim 41, wherein the electrically insulating layer is an internal pressure sheath (electric insulating layer 47 is an internal pressure sheath, Fig 7) and the local volume is placed adjacent to the internal pressure sheath (a volume in 27 adjacent to 47 shown in Fig 7); Claim 42, wherein the local volume is placed at a position between the mechanically anchoring (mechanically 
Regarding Claims 32 and 39-40 Costa Filho in view of Clements et al. and Kuljian teach the invention as claimed and as discussed above, except Claims 32 and 39-40. Clements et al. further teach: Claim 32, wherein the local volume (a local volume of fluid communication passageway 350...located at any desired location, Fig 3, [0099]) communicates with an exterior surface of an end-fitting (300, Fig 3, [0096]) via at least one channel (communication passageway 350 and port 360, Fig 3, [0099]); Claim 39, wherein the local volume has a volume (see the local volume of fluid communication passageway 350 in Fig 3) in the range of about 1 cm3 to about 500 cm3.  Note: Clements et al. do not explicitly disclose that the local volume has volume in the range of about 1 cm3 to about 500 cm3; however It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made wherein a local volume has volume in the range of about 1 cm3 to about 500 cm3, since such a configurations would have involved a mere change in the volume of a component, a change of volume is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well as taught by Clements et al., because it all depends on the actual size of the end-fitting; Claim 40, wherein the functional fluid is injected into the local volume with a pressure from about 0 barg (fluid 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Costa Filho in view of Clements and Kuljian with Clements’s further teaching of the limitations under Claims 32 and 39-40 because Clements teaches, in Para. [0099], of providing a fluid communication passageway at any desired location near internal surfaces and/or external surfaces of the end fitting component part for operational convenience during process.
Regarding Claims 34-35 Costa Filho in view of Clements et al. and Kuljian teach the invention as claimed and as discussed above, except Claims 34-35. Kuljian further teach: Claim 34, wherein the functional fluid is selected from the group comprising a liquid and an arc suppressing fluid (a liquid- transformer oil, Col 1 line 58); Claim 35, wherein the functional fluid is FS6 (sulfurhexaflouride) or a halogenated gas such as freon 12 (Sulphur hexa-fluoride (SF6), Col 1 line 59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Costa Filho in view of Clements and Kuljian with Kuljian’s teaching as an evidentiary evidence of Claims 33-35 because Kuljian teaches, in Abstract, of providing an excellent insulating and heat absorption medium to absorb the heat losses produced by the flow of current through the conductors during operation.

Regarding Independent Claim 43, Costa Filho discloses a method for reducing stray current in an end-fitting (terminal connector 27, Figs 6-7) arranged for terminating an unbonded flexible pipe (a flexible pipeline 13, Figs 6-7) comprising a first armour layer and a second armour layer co-axially arranged (stainless steel carcass 35 and double-reinforced crossed amouring 31, Fig 7), and an electric heating system (an electric heating system, P 4 line 29), said end-fitting comprises means (mechanically anchoring the first armour layer 35 to 27 at end of 49 as shown in Fig 7) arranged for attaching the first armour layer to the end fitting and comprises electrical connections (through electric cable 49, Fig 72) arranged for connecting the first armour layer to a power source (electric unit…the source of current, P 3 line 25-26), said end-fitting comprises means (bracket 43, Fig 7, P 4 line 39) arranged for attaching the second armour layer to the end-fitting, the first and the second armour layers being electrically insulated from each other by at least one electrically insulating layer (electric insulating layer 47, Fig 7), and wherein said end-fitting comprises a local volume and adjacent to the electrically insulating layer (any local volume in 27 and adjacent to 47, Fig 7).
Costa Filho discloses the invention substantially as claimed and as discussed above; except, the pipe comprises a tensile armour located outside an internal pressure sheath, the tensile armour being terminated in a fixation chamber of the end-fitting; a local volume running continuously in a circular path surrounding the electrically insulating layer; and wherein the local volume is distinct from the fixation chamber, said method comprises the step of injecting a functional fluid into the local volume, wherein the functional fluid is selected from the group comprising an electrically insulative fluid, a moisture absorbing fluid and a transformer oil.
Clements et al. teach a pipe (pipe body 100, Fig 1, [0086]) comprises a tensile armour (first tensile armour layer 104 and second tensile armour layer 105, Fig 1, [0090]) located outside an internal pressure sheath (pressure armour layer 103, Fig 1, [0089]), the tensile armour being terminated (an open mouth 927 in which various layers of the flexible pipe body can be terminated, Fig 9, [0114]) in a fixation chamber (end fitting jacket is secured to the main end fitting body 900 to provide a space, [0113]) of an end-fitting (900 is an end fitting for a flexible pipe, Fig 9, [0113]); a local volume (opening 955 is a local volume located at end of passageway 950, Fig 9, [0115]) running continuously in a circular path (communication passageways… circumferentially around the end fitting and extending through the main body of the end fitting, [0101]) surrounding the electrically insulating layer (“the electrically insulating layer” taught by Costa Filho already); and wherein the local volume is distinct from the fixation chamber (see Fig 9),
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the device of Costa Filho with Clements’s teaching of the pipe comprises a tensile armour located outside an internal pressure sheath, the tensile armour being terminated in a fixation chamber of the end-fitting; a local volume running continuously in a circular path surrounding the electrically insulating layer; and wherein the local volume is distinct from the fixation chamber because Clements teaches, in Para. [0099] that providing a fluid communication passageway at any desired location near internal surfaces and/or external surfaces of the end fitting component part for operational convenience during process.

Kuljian teaches wherein a functional fluid selected from the group comprising an electrically insulating fluid, a moisture absorbing fluid and a transformer oil (a heat absorbing medium such as transformer oil, Col 1 line 58);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Costa Filho in view of Clements with Kuljian’s teaching as an evidentiary evidence of the a functional fluid selected from the group comprising an electrically insulating fluid, a moisture absorbing fluid and a transformer oil because Kuljian teaches, in Abstract, of providing an excellent insulating and heat absorption medium to absorb the heat losses produced by the flow of current through the conductors during operation.
Regarding Claim 45 Costa Filho in view of Clements et al. and Kuljian teach the invention as claimed and as discussed above, except Claim 45. Kuljian further teach: Claim 45, wherein the functional fluid is a gas, such as FS6 (sulfurhexaflouride) or Freon 12 (Sulphur hexa-fluoride (SF6), Col 1 line 59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Costa Filho in view of Clements and Kuljian with Kuljian’s teaching as an evidentiary evidence of Claim 45 because Kuljian teaches, in Abstract, of providing an excellent insulating and .
Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Costa Filho (EP 0 485 220 A1) in view of Clements et al. (US 2017/0341149 A1) and Kuljian (US 3,818,116) as applied to Claim 43, further in view of Ackley et al. (US 2003/0181863 A1) as an evidentiary evidence.
Regarding Claims 46-47, Costa Filho in view of Clements et al. and Kuljian teach the invention as claimed and as discussed above; except Claim 46, wherein the functional fluid is injected into the local volume batch-wise; Claim 47, wherein the functional fluid is injected continuously into the local volume.
Ackley et al. teach Claim 46, wherein a fluid is injected into a local volume (transfer the fluid to the adapter 10, [0006, 0020, Figs 1-3]) batch-wise (a twostep process, [0006]); Claim 47, wherein the functional fluid is injected (transfer the fluid to the adapter 10, [0006, 0020, Figs 1-3]) continuously into a local volume (inject the fluid in a single step, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Costa Filho in view of Clements and Kuljian with Ackley’s teaching as an evidentiary evidence of the limitations under Claims 46-47 because Ackley teaches, in Abstract, of providing and excellent method to deliver fluid from a syringe into a fluid cavity in the adapter in a continuously /batch way during operation.


Response to Arguments
Applicant’s arguments filed 04/23/2021 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761